        




Exhibit 10.1


AARON’S, INC.
2015 EQUITY AND INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into as of the ___day of
___________, 2017, by and between AARON’S, INC. (“the “Company”) and the
individual identified below (the “Grantee”).


WITNESSETH:
    
WHEREAS, the Company maintains the Aaron’s, Inc. 2015 Equity and Incentive Plan
(the “Plan”), and the Grantee has been selected by the Compensation Committee
(the “Committee”) to receive a grant of Restricted Stock (“Restricted Stock”)
under the Plan, subject to the terms and conditions of the Plan and the
restrictions set forth in this Agreement;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:


Grantee:
 
 
 
 
 
Number of Shares of Restricted Stock:
 
 
 
 
 
Grant Date:
 
 
 
 
 
Purchase Price per Share:
 
 



Vesting Schedule:


Grantee will become vested in 33 1/3% of the shares of Restricted Stock on March
15 in each of the first, second and third calendar years following the year of
the Grant Date, provided the Grantee remains employed by the Company on such
vesting date. If the number of shares of Restricted Stock determined based on
the stated percentage is not









--------------------------------------------------------------------------------





a whole number, the number will be rounded up to the next whole share on the 1st
vesting date, rounded down on the 2nd vesting date, and on the final vesting
date, shall equal the total number of shares of Restricted Stock, less the
number of shares of Restricted Stock previously vested.


1.Award of Restricted Stock
1.1    The Company hereby grants to the Grantee the number of shares of
Restricted Stock set forth above, in accordance with and subject to the
restrictions, terms and conditions set forth in this Agreement and in the Plan.
1.2    This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. For purposes of this Agreement, employment with any
subsidiary of the Company shall be considered employment with the Company.
1.3    This award of Restricted Stock is conditioned on the Grantee’s acceptance
of this Agreement, including through an online or electronic acceptance method
approved by the Company. If this Agreement is not accepted by the Grantee within
one month of the Grantee’s receipt of the Agreement, it may be canceled by the
Committee resulting in the immediate forfeiture of all shares of Restricted
Stock.
2.Restricted Period; Vesting
2.1    Vesting Schedule. Subject to this Section 2 and Section 11, if the
Grantee remains employed by the Company, the Grantee shall vest with respect to
the number of shares of Restricted Stock on the dates set forth in the Vesting
Schedule above. The period over which the shares of Restricted Stock vest is
referred to as the “Restricted Period.”
2.2    Death or Disability. If the Grantee dies while employed by the Company or
is terminated by the Company due to the Grantee’s Disability, any unvested
shares of Restricted Stock shall become fully vested and nonforfeitable as of
the date of the Grantee’s death or Disability.
2.3    Change in Control. Notwithstanding the other provisions of this
Agreement, in the event of a Change in Control followed within two years by (A)
a termination of the Grantee’s employment by the Company without Cause, or (B)
initiation of the Good Reason Process by written notice of a Good Reason
condition by the Grantee to the Company which subsequently results in a
termination of the Grantee’s employment by the Grantee for Good Reason, the
unvested shares of Restricted Stock shall become fully vested and nonforfeitable
as of the date of the Grantee’s termination of employment. For purposes of this
Agreement, (1) “Good




2



--------------------------------------------------------------------------------





Reason” shall mean that Grantee has complied with the Good Reason Process
following the occurrence of any of the following events or actions: (i) any
material reduction in Grantee’s base salary, unless a similar reduction is made
in the base salary of all similarly situated executives, (ii) any material
reduction in Grantee’s authority, duties or responsibilities, (iii) any material
change in the geographic location at which Grantee must perform his duties, or
(iv) any material breach of any written agreement with the Company by the
Company; and (2) “Good Reason Process” shall mean that (i) Grantee reasonably
determines in good faith that a Good Reason condition has occurred, (ii) Grantee
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition, (iii)
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”) to remedy the
condition, (iv) notwithstanding such efforts, the Good Reason condition
continues to exist, and (v) Grantee terminates employment within 60 days after
the end of the Cure Period; provided, however, if the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.
2.4    Other Termination of Employment. Except as provided in Section 2.2 or
Section 2.3, if Grantee terminates employment for any other reason, including
retirement, prior to the date all shares of Restricted Stock have vested, the
unvested shares of Restricted Stock shall be forfeited and all rights of Grantee
to such unvested shares of Restricted Stock shall be terminated.
3.    Rights as Shareholder; Dividends
The Grantee shall be the record owner of the shares of Restricted Stock and
shall be entitled to all of the rights of a shareholder of the Company
including, without limitation, the right to vote such shares and receive all
dividends or other distributions paid with respect to such shares; provided that
any dividends or other distributions paid during the Restricted Period shall be
accrued and paid to Grantee at the time of vesting of the shares of Restricted
Stock with respect to which such dividends or other distribution relate. If the
Grantee forfeits any shares of unvested Restricted Stock in accordance with
Section 2.4, the Grantee shall, on the date of such forfeiture, no longer have
any rights as a shareholder with respect to such shares of Restricted Stock,
shall no longer be entitled to vote or receive dividends on such shares, and
shall immediately forfeit any dividends accrued with respect to such shares.
4.    Issuance of Shares
During the Restricted Period, the shares of Restricted Stock shall be evidenced
by a book-entry in the Company’s stock records in the Grantee’s name. As soon as
practicable after the Restricted Period expires with respect to any shares of
Restricted Stock, and subject to payment of all applicable withholding taxes in
accordance with Section 9, the Company shall issue shares of unrestricted Common
Stock (“Shares”) to Grantee, either by the delivery of physical stock
certificates or by certificateless book-entry issuance.




3



--------------------------------------------------------------------------------





5.    Adjustments
If any change is made to the Company’s outstanding Common Stock or the capital
structure of the Company as provided in Article 4 of the Plan, the number of
shares of Restricted Stock subject to this Agreement shall be appropriately
adjusted or changed to reflect such change.
6.    Compliance with Law; Legends
The issuance and transfer of shares of Restricted Stock shall be subject to
compliance by the Company and the Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company's shares of Common Stock may be listed. No
shares of Common Stock shall be issued or transferred unless and until any then
applicable requirements of state and federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Grantee understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.
A legend may be placed on any certificate(s) or other document(s) delivered to
the Grantee indicating restrictions on transferability of the shares of
Restricted Stock pursuant to this Agreement or any other restrictions that the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any applicable federal or state
securities laws or any stock exchange on which the Company's shares of Common
Stock are then listed.
7.    Nontransferability.
Unless the Committee specifically determines otherwise, during the Restricted
Period, the Restricted Stock and the rights relating thereto may not be sold,
assigned, transferred, pledged, or otherwise encumbered other than by will or
the laws of descent and distribution. Any such purported transfer or assignment
shall be null and void.


8.    No Right to Continued Employment
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company or a subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a subsidiary to terminate at any time
the Grantee’s employment, subject to Grantee’s rights under this Agreement.


9.    Taxes and Withholding
The Grantee shall be responsible for all federal, state and local income and
employment taxes payable with respect to the grant or vesting of shares of
Restricted Stock under this Agreement. Unless the Grantee otherwise provides for
the satisfaction




4



--------------------------------------------------------------------------------





of the withholding requirements in advance, upon vesting of shares of Restricted
Stock, the Company shall withhold and cancel a number of Shares having a market
value equal to the minimum amount of taxes required to be withheld. The Company
shall also have the right to retain and withhold from any other payment or
distribution to the Grantee the amount necessary to satisfy any tax withholding
obligations with respect to the grant or vesting of shares of Restricted Stock
under this Agreement. The Company may require Grantee to reimburse the Company
for any such taxes required to be withheld and may withhold any payment or
distribution in whole or in part until the Company is so reimbursed.


10.    Plan Documents; Grantee Bound by the Plan
The Grantee hereby acknowledges availability of the Plan, the Plan Prospectus
and the Company’s latest annual report to shareholders or annual report on Form
10-K on the Company’s intranet. Grantee agrees to be bound by all the terms and
provisions of the Plan.


11.    Restrictive Covenants
11.1    The Grantee hereby acknowledges that the Company may disclose (and/or
has already disclosed) to the Grantee and the Grantee may be provided with
access to and otherwise make use of, certain valuable, Confidential Information
(as defined below) of the Company. The Grantee also acknowledges that due to the
Grantee’s relationship with the Company, the Grantee will develop (and/or has
developed) special contacts and relationships with the Company’s employees,
customers, suppliers and vendors and that it would be unfair and harmful to the
Company if the Grantee took advantage of these relationships to the detriment of
the Company. For purposes of this Section 11, references to the Company shall be
deemed to include references to any subsidiary of the Company.
11.2    The Grantee hereby agrees that during employment and for a period of one
(1) year following any voluntary or involuntary termination of employment with
the Company (regardless of reason), the Grantee will not directly or indirectly,
individually, or on behalf of any Person other than the Company:
(a)        solicit, recruit or induce (or otherwise assist any Person in
soliciting, recruiting or inducing) any employee or independent contractor of
the Company who performed work for the Company within the final year of the
Grantee’s employment with the Company to terminate his or her relationship with
the Company;
(b)        knowingly or intentionally damage or destroy the goodwill and esteem
of the Company, the Company’s Business or the Company’s suppliers, employees,
patrons, customers, and others who may at any time have or have had relations
with the Company;




5



--------------------------------------------------------------------------------





(c)        solicit the Company’s Customers, directly or indirectly, for the
purpose of providing products or services that are competitive with those
provided by the Company; or
(d)        engage in or otherwise provide Services, directly or indirectly,
within the Territory, to or for any Person or entity engaged in a business that
competes directly or indirectly with the particular segment(s) of the Company’s
Business for which the Grantee performed Services. Businesses that compete with
the Company specifically include, but are not limited to, the following entities
and each of their subsidiaries, affiliates, franchisees, assigns and successors
in interest: AcceptanceNow; American First Finance, Inc.; American Rental;
Bi-Rite Co., d/b/a Buddy’s Home Furnishings; Bestway Rental, Inc.; Better
Finance, Inc.; Bluestem Brands, Inc.; Conn’s, Inc.; Crest Financial; Curacao
Finance; Easyhome, Inc.; Flexi Compras Corp.; FlexShopper LLC; Fortiva
Financial, LLC; Genesis Financial Solutions, Inc.; Lendmark Financial Services,
Inc.; Mariner Finance, LLC; Merchants Preferred Lease-Purchase Services; New
Avenues, LLC; Okinus; Premier Rental-Purchase, Inc.; OneMain Financial Holdings,
Inc.; Purchasing Power, LLC; Regional Management Corp.; Rent-A-Center, Inc.
(including, but not limited to, Colortyme); Santander Consumer USA Inc.;
Tidewater Finance Company; Tempoe LLC; and WhyNotLeaseIt.
11.3    The Grantee further agrees that during employment and thereafter, the
Grantee will not, except as necessary to carry out the Grantee’s duties as an
employee of the Company, disclose or use any Confidential Information without
the Company’s prior written consent. The Grantee’s obligation of non-disclosure
as set forth herein is in addition to, and not in lieu of, any other obligations
of the Grantee to protect Confidential Information (including, but not limited
to, obligations arising under the Company’s policies, ethical rules and
applicable law), and such obligation shall continue for so long as the
information in question continues to constitute Confidential Information. The
Grantee further agrees that, upon termination of employment with the Company for
any reason whatsoever or upon the Company’s request at any time, the Grantee
will deliver promptly to the Company all materials (including
electronically-stored materials), documents, plans, records, notes, or other
papers, and any copies in the Grantee’s possession or control, relating in any
way to the Company’s Business or containing any Confidential Information of the
Company, which at all times shall be the property of the Company.
11.4    For purposes of this Section 11, the following terms shall have the
meanings specified below:
(a)        “Company’s Business” means the businesses of (i) financing, renting,
leasing and selling new, rental or reconditioned residential furniture,
electronic goods, household appliances, and related equipment and accessories;
and/or (ii) providing web-based, virtual or remote lease-to-own programs or
financing; and/or (iii) issuing consumer credit cards and credit card




6



--------------------------------------------------------------------------------





and other consumer credit accounts, making consumer loans, cash advances and
other extensions of credit and engaging in any other programs or activities for
the origination or acquisition of loans, receivables or other payment
obligations of consumers.
(b)        “Confidential Information” means information, without regard to form
and whether or not in writing, relating to the Company’s Business that is
disclosed to the Grantee, or of which the Grantee becomes aware through the
Grantee’s relationship with the Company, and which has value to the Company and
is not generally known to the Company’s competitors. Confidential Information
includes, but is not limited to, technical or non-technical data (including
non-public personnel data relating to Company employees), formulas, patterns,
compilations (including compilations of customer information), programs,
devices, methods, techniques (including rental, leasing, and sales techniques
and methods), processes, financial data (including rate and price information
concerning products and services provided by the Company), or lists of actual or
potential customers (including identifying information about customers and
potential customers). Such information and compilations of information shall be
contractually subject to protection under this Agreement whether or not such
information constitutes a trade secret and is separately protectable at law or
in equity as a trade secret. Confidential Information includes information
disclosed to the Company by third parties that the Company is obligated to
maintain as confidential. Confidential Information does not include any
information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by the Grantee or another
Person without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.
(c)        “Customers” means all customers of the Company (i) with whom Grantee
has had contact on behalf the Company, (ii) whose dealings with the Company were
coordinated or supervised by Grantee, or (iii) about whom Grantee obtained
Confidential Information, in each case during the twelve (12) calendar months
preceding termination of Grantee’s employment with the Company.
(d)        “Person” has the meaning ascribed to such term in the Plan. For the
avoidance of doubt, a Person shall include any individual, corporation, bank,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.
(e)        “Services” means the services the Grantee provides or has provided
for the Company within two (2) years prior to the date of termination of the
Grantee’s employment.




7



--------------------------------------------------------------------------------





(f)        “Territory” means, (i) with respect to a Grantee who is a corporate
associate or a Progressive associate, the United States, and (ii) with respect
to a Grantee whose duties relate only to certain store locations or regions, the
State(s) in which the Grantee has provided Services or has been assigned
responsibilities on behalf of the Company during the two (2) year period prior
to the date of termination of the Grantee’s employment. The Grantee agrees that
the Company conducts the Company’s Business in the Territory.
11.5    If, during his employment with the Company or at any time during the
restrictive periods described above, the Grantee violates the restrictive
covenants set forth in this Section 11, then the Committee may, notwithstanding
any other provision in this Agreement to the contrary, forfeit any shares of
Restricted Stock under this Agreement that have not yet vested. The parties
further agree and acknowledge that the rights conveyed by this Agreement are of
a unique and special nature and that the Company will not have an adequate
remedy at law in the event of a failure by the Grantee to abide by its terms and
conditions nor will money damages adequately compensate for such injury. It is,
therefore, agreed between the parties that, in the event of a breach by the
Grantee of any of his obligations contained in Section 11 of this Agreement, the
Company shall have the right, among other rights, to damages sustained thereby
and to obtain an injunction or decree of specific performance from any court of
competent jurisdiction to restrain or compel the Grantee to perform as agreed
herein. The Grantee agrees that this Section 11 shall survive the termination of
his or her employment. Nothing contained herein shall in any way limit or
exclude any other right granted by law or equity to the Company.
12.    Modification of Agreement
No provision of this Agreement may be materially amended or waived unless agreed
to in writing and signed by the Committee (or its designee). Any such amendment
to this Agreement that is materially adverse to the Grantee shall not be
effective unless and until the Grantee consents, in writing, to such amendment.
The failure to exercise, or any delay in exercising, any right, power or remedy
under this Agreement shall not waive any right, power or remedy which the
Company has under this Agreement.


13.    Clawback
This award of Restricted Stock shall be subject to clawback by the Company to
the extent provided in any policy adopted by the Board including any policy
adopted to comply with the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act.






8



--------------------------------------------------------------------------------





14.    Severability
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms. In the event it is
determined by a court of competent jurisdiction that any restrictive covenant
set forth in this Agreement is excessive in duration or scope or is otherwise
unenforceable as drafted, it is the intent of the parties that such restriction
be modified by the court to render it enforceable to the maximum extent
permitted by law.


15.    Governing Law
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Georgia without giving effect to
the conflicts of laws principles thereof. Any action arising under or related to
this Agreement shall be filed exclusively in the state or federal courts with
jurisdiction over Cobb County, Georgia and each of the parties hereby consents
to the jurisdiction and venue of such courts.


16.    Successors in Interest
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and upon any Person acquiring, whether by
merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be final, binding and conclusive upon the Grantee’s heirs,
executors, administrators and successors.


17.    Resolution of Disputes
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.


18.    Section 83(b) Election
The Grantee may make an election under Code Section 83(b) (a "Section 83(b)
Election") with respect to the Restricted Stock. Any such election must be made
within thirty (30) days after the Grant Date. If the Grantee elects to make a
Section 83(b) Election, the Grantee shall provide the Company with a copy of an
executed version and satisfactory evidence of the filing of the executed Section
83(b) Election with the US Internal Revenue Service. The Grantee agrees to
assume full responsibility for ensuring




9



--------------------------------------------------------------------------------





that the Section 83(b) Election is actually and timely filed with the US
Internal Revenue Service and for all tax consequences resulting from the Section
83(b) Election.
19.    Code Section 409A
This Agreement and this award of Restricted Stock is exempt from the
requirements of Code Section 409A.
20.    Protected rights; Defend Trade Secrets Act
Notwithstanding any other provision of this Agreement, nothing contained herein
limits Grantee’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (collectively,
“Government Agencies”), or from providing truthful testimony in response to a
lawfully issued subpoena or court order, nor limits Grantee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. Under the Defend Trade Secrets Act: (1) no person will be held
criminally or civilly liable under federal or state trade secret law for
disclosure of a trade secret (as defined in the Economic Espionage Act) that is:
(A) made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and made solely for the purpose of
reporting or investigating a suspected violation of law; or, (B) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal so that it is not made public; and (2) a person who
pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the person
and use the trade secret information in the court proceeding, if the person
files any document containing the trade secret under seal, and does not disclose
the trade secret, except as permitted by court order.


[Signature Page Follows]




10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


AARON’S, INC.




By:                            
/s/Robert W. Kamerschen, EVP, General Counsel, Corporate Secretary and Chief
Administrative Officer




By signing below or by accepting this award of Restricted Stock as evidenced by
electronic means acceptable to the Committee, Grantee hereby (i) acknowledges
that a copy of the Plan, the Plan Prospectus and the Company’s latest annual
report to shareholders or annual report on Form 10-K are available from the
Company’s intranet site or upon request, (ii) represents that he is familiar
with the terms and provisions of this Agreement and the Plan, and (iii) accepts
the award of Restricted Stock subject to all the terms and provisions of this
Agreement and the Plan. Grantee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Compensation Committee of the
Board of Directors upon any questions arising under the Plan. Grantee authorizes
the Company to withhold from any compensation payable to him including by
withholding Shares, in accordance with applicable law, any taxes required to be
withheld by federal, state or local law as a result of the grant or vesting of
the Restricted Stock.




GRANTEE:




                                                
[GRANTEE NAME]








11

